Citation Nr: 1711201	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2009, for the award of service connection for headaches, for accrued benefit purposes. 

2.  Entitlement to an effective date earlier than February 27, 2009, for the award of service connection for a traumatic brain injury, for accrued benefit purposes.

3.  Entitlement to an effective date earlier than February 27, 2009, for the award of service connection for anxiety disorder, for accrued benefit purposes.

4.  Entitlement to an initial rating in excess of 30 percent for headaches, for accrued benefit purposes. 

5.  Entitlement to an initial rating in excess of 70 percent for a traumatic brain injury (TBI), for accrued benefit purposes. 

6.  Entitlement to an initial rating in excess of 70 percent for anxiety disorder, for accrued benefit purposes. 


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December April 1947 to April 1948.  The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from February 2011 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the February 2011 rating decision, the RO granted service connection for headaches and assigned an initial noncompensable rating, effective February 27, 2009.  In the March 2015 rating decision, the RO granted service connection for anxiety disorder and assigned an initial 30 percent rating, effective February 27, 2009.  The RO also granted service connection for TBI and assigned an initial 10 percent rating, effective February 27, 2009.  Lastly, the RO increased the initial rating for headaches to 30 percent disabling, effective February 27, 2009.  

Thereafter, in a February 2016 rating decision, the RO increased the initial ratings for anxiety disorder and TBI to 70 percent, effective February 27, 2009.  

The Board observes that the Veteran died during the pendency of his claim.  His wife has been properly substituted as the appellant.  

As set forth in more detail below, the appellant has raised issue of whether there was clear and unmistakable error in a November 1948 rating decision which denied service connection for headaches and black out spells due to trauma, diagnosed as mental deficiency.  See e.g. March 2017 statement.  This matter has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the effective date for the award of service connection for the Veteran's headaches, TBI, and anxiety disorder should be August 16, 1948, the date Veteran's initial claim of service connection for recurring headaches was received by VA.  In support of this contention, the appellant alleges clear and unmistakable errors (CUE) in the November 1948 rating decision, which initially denied the issue of entitlement to service connection for headaches and blackout spells due to trauma diagnosed as a mental deficiency.  The issue of CUE, however, has not yet been adjudicated by the AOJ or perfected to the Board on appeal.  The Board therefore has no jurisdiction to discuss or adjudicate the claim.

The claims over which the Board does have jurisdiction -- entitlement to earlier effective dates for the award of service connection for headaches, TBI and anxiety disorder and entitlement to a higher initial rating for headaches -- are inextricably intertwined with the pending CUE claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Should CUE be found and earlier effective dates assigned, the pending effective date issues would be rendered moot.  In addition, as initial ratings would be assigned from the new award of service connection, that rating assignment would impact the current appeal.  Therefore, these claims must be remanded pending adjudication of the CUE allegation.

Lastly, as detailed above, in the March 2015 rating decision, the RO, in pertinent part, granted service connection for anxiety disorder and assigned an initial 30 percent rating, effective February 27, 2009.  The RO also granted service connection for TBI and assigned an initial 10 percent rating, effective February 27, 2009.  In May 2015, the Veteran filed a notice of disagreement with the ratings and effective dates assigned.  While the record currently available to the Board contains a Statement of the Case addressing the effective dates assigned, there is no indication that a Statement of the Case discussing the assigned initial ratings has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant and her representative addressing the issues of entitlement to initial increased ratings for a TBI and anxiety disorder.  The appellant must be advised of the time limit in which she may file a substantive appeal, if she so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Develop and adjudicate the CUE matter raised by the appellant concerning the denial of service connection for headaches and black out spells due to trauma diagnosed as mental deficiency in the November 1948 rating decision.  If the claim is denied, the appellant must be notified of her appellate rights.

3.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims of entitlement to an effective date prior to February 27, 2009, for the award of service connection for headaches, TBI, and anxiety, and entitlement to a higher initial rating for headaches, considering all the evidence of record.  

If the benefits sought remain denied, the AOJ must provide the appellant and her representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




